Order, Supreme Court, New York County (Elliott Wilk, J.), entered January 30, 1991, which, inter alia, determined that defendant’s obligation to pay for plaintiffs medical expenses pursuant to a matrimonial stipulation of settlement extends to expenses for elective medical treatment, unanimously affirmed, without costs.
The relevant provision of the stipulation containing one *551express "very limited” exception, which is plainly inapplicable herein, should not be read to include an implicit limitation that the incurred medical expenses must be reasonable or necessary. No such provision is discernible in the plain meaning of the express language. We further note that defendant, an attorney, was represented by counsel at the execution of said stipulation. Concur—Sullivan, J. P., Ross, Kassal and Nardelli, JJ.